Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an electroporation electrode circuitry, and wherein the capacitor charge circuitry is configured to receive the voltage supply from the voltage generation circuitry, generate the set of voltage pulses based on the voltage supply, and transmit the set of voltage pulses to the electroporation electrode circuitry, the monitor circuitry, wherein the monitor circuitry is in electrical communication with the voltage generation circuitry, the capacitor charge circuitry, a monitor analysis circuitry, and the crowbar trigger circuitry, and wherein the monitor circuitry is configured to continuously monitor a set of characteristics of the voltage supply and the set of voltage pulses, generate a first set of monitor signals based on the set of characteristics, transmit the first set of monitor signals, detect a first fault condition based on the first set of monitor signals, in response to detection of the first fault condition, generate a first crowbar trigger activation signal, and transmit the first crowbar trigger activation signal to the crowbar trigger circuitry; the monitor analysis circuitry, wherein the monitor analysis circuitry is in electrical communication with the crowbar trigger circuitry, and wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792